                                          EXHIBIT 19
Case 9:19-cv-81160-RS Document 175-19 Entered on FLSD Docket 02/24/2020 Page 1 of 1


 Subject:     apple debrief / strategy call
 Loca,on:     h2ps://global.gotomee7ng.com/join/253893157
 Organizer:   amanda@corellium.com
 Start ,me:   Tuesday, July 24, 2018 at 3:00 PM
 End ,me:     Tuesday, July 24, 2018 at 3:30 PM

Founders Strategy Call
Tue, Jul 24, 2018 3:00 PM - 3:30 PM EDT

Please join my meeting from your computer, tablet or smartphone.
https://global.gotomeeting.com/join/253893157

You can also dial in using your phone.
United States: +1 (224) 501-3412

Access Code: 253-893-157

First GoToMeeting? Let's do a quick system check: https://link.gotomeeting.com/system-check
